


110 HRES 1522 IH: Honoring the life, achievements, and

U.S. House of Representatives
2008-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1522
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2008
			Mr. Shays (for
			 himself and Mr. Cohen) submitted the
			 following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Honoring the life, achievements, and
		  contributions of Paul Newman.
	
	
		Whereas Paul Newman, a great American actor, film
			 director, entrepreneur, humanitarian, and automobile racing enthusiast, passed
			 away on September 26, 2008;
		Whereas Paul Newman was born on January 26, 1925, in
			 Shaker Heights, Ohio;
		Whereas following his service in the Navy during World War
			 II in the Pacific theater, Paul Newman completed his degree at Kenyon College
			 and later at the Yale School of Drama;
		Whereas Paul Newman is considered one of America’s most
			 accomplished actors and his career in film and on stage spanned over fifty
			 years;
		Whereas Paul Newman was nominated for ten Oscars, winning
			 Best Actor in 1986 for his role in The Color of Money and two honorary Oscars,
			 the Humanitarian Award in 1993 and the Lifetime Achievement Award in
			 1985;
		Whereas Paul Newman’s unparalleled acting talent and
			 iconic blue eyes brought life to many memorable characters, including “Hud”,
			 “Cool Hand Luke”, “Butch Cassidy”, “Henry Gondorff”, and “Fast Eddie”;
		Whereas in 1982, Paul Newman co-founded Newman’s Own, a
			 premium food and beverage company that began with salad dressings and has
			 expanded to over 150 varieties of all-natural food and beverage
			 products;
		Whereas Paul Newman was a dedicated philanthropist,
			 donating all of the profits from Newman’s Own sales for educational and
			 charitable purposes, totaling over $250,000,000 in donations;
		Whereas Paul Newman founded eleven Hole in the Wall camps
			 around the world, named for the outlaw gang made famous by Newman’s portrayal
			 of Butch Cassidy in Butch Cassidy and the Sundance Kid, and dedicated to
			 providing free recreation to children with cancer and other serious
			 illnesses;
		Whereas Paul Newman founded the Scott Newman Foundation
			 for the prevention of drug abuse in 1978 after the death of his son;
		Whereas Paul Newman was a successful racecar driver and
			 well-rounded athlete, winning several Sports Car Club of America national
			 driving titles and competing in Daytona in 1995 on the occasion of his 70th
			 birthday;
		Whereas Paul Newman chose to live with his wife, Joanne
			 Woodward, not in Hollywood, California, but in Westport, Connecticut, where he
			 was actively involved in community theater and charitable works;
		Whereas Paul Newman was beloved by his family, friends,
			 and neighbors for his great generosity, good humor, and spirited charm;
			 and
		Whereas Paul Newman’s humanitarian works and incomparable
			 talents have made him an American icon who will never be forgotten: Now,
			 therefore, be it
		
	
		That the House of Representatives honors
			 the life and accomplishments of Paul Newman for his many contributions to
			 American film, theater, and philanthropy.
		
